Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20         PageID.777    Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMAAL CAMERON, RICHARD BRIGGS,
RAJ LEE, MICHAEL CAMERON, and
MATTHEW SAUNDERS, individually and
on behalf of all others similarly situated,

                    Plaintiffs,                      Civil Case No. 20-10949
                                                     Honorable Linda V. Parker
v.

MICHAEL BOUCHARD, CURTIS D. CHILDS,
and OAKLAND COUNTY,

               Defendants.
____________________________________/

                      AMENDED OPINION AND ORDER

      On this date, Plaintiffs filed a putative class action complaint, raising grave

concerns about the conditions in the Oakland County Jail in the face of the novel

coronavirus (COVID-19) pandemic. Plaintiffs are Oakland County Jail pretrial or

convicted detainees. Plaintiffs seek to represent a class of all current and future

Oakland County Jail (hereafter also “Jail”) detainees, as well as the following sub-

classes:

                 The First Subclass (“Pre-trial Subclass”) is defined
                  as “All current and future persons detained at the
                  Oakland County Jail during the course of the
                  COVID-19 pandemic who have not yet been
                  convicted of the offense for which they are
                  currently held in the Jail.”
Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20          PageID.778   Page 2 of 8




                 The Second Subclass (“Post-conviction Subclass”)
                  is defined as “All current and future persons
                  detained at the Oakland County Jail during the
                  course of the COVID-19 pandemic who have been
                  sentenced to serve time in the Jail or who are
                  otherwise in the Jail as the result of an offense for
                  which they have already been convicted.”

                 The Third Subclass (“Medically-Vulnerable
                  Subclass”) is defined as: “All members of the Jail
                  class who are also over the age of fifty or who,
                  regardless of age, experience an underlying
                  medical condition that places them at particular
                  risk of serious illness or death from
                  COVID-19 ….”

Plaintiffs also filed an emergency motion for temporary restraining order (“TRO”)

in which they ask the Court to order (a) the release of members of the Medically-

Vulnerable Subclass pending briefing and argument and (b) the undertaking of

certain measures to improve hygiene and safety at the Jail.

      Having reviewed Plaintiffs’ Complaint and pending motion, the Court is

granting at this time Plaintiffs’ request for a TRO requiring Defendants to utilize

the measures set forth below to improve hygiene and safety at the Jail.1 The Court,

however, is without sufficient information to rule on Plaintiffs’ request to release

all members of the Medically-Vulnerable Subclass and is scheduling a hearing to




1
 The Court is not imposing all of the measures requested by Plaintiffs and will
discuss those measures that are omitted with the parties during the hearing
scheduled infra.
                                         2
Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20         PageID.779     Page 3 of 8




address that request. The Court has considered the following factors in deciding

whether to issue the TRO:

             (1) whether the movant has a strong likelihood of success
             on the merits, (2) whether the movant would suffer
             irreparable injury absent a stay, (3) whether granting the
             stay would cause substantial harm to others, and (4)
             whether the public interest would be served by granting
             the stay.

Ohio Republic Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008).

      For purposes of this decision, the Court is accepting the allegations in

Plaintiffs’ Complaint and its attachments as true without briefing or evidentiary

submissions by Defendants. The Court is not making a finding of wrongdoing on

the part of any defendant and no defendant is deemed to have waived any defenses

to this action. The Court is acting without notice to Defendants because it finds

that any delay will increase the risk of serious physical harm to Plaintiffs.

      The Court finds that Plaintiffs are likely to succeed on the merits of their

claim alleging that jail conditions violate their Eighth and Fourteenth Amendment

rights. Plaintiffs’ allegations reflect that Oakland County has not imposed even the

most basic safety measures recommended by health experts, the Centers for

Disease Control and Prevention, and Michigan’s Governor to reduce the spread of




                                           3
Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20         PageID.780     Page 4 of 8




COVID-19 in detention facilities. It cannot be disputed that COVID-19 poses a

serious health risk to Plaintiffs and the putative class.2

      Plaintiffs also are likely to suffer irreparable harm absent an injunction, as

they face a heightened risk of contracting this life-threatening virus simply as

incarcerated individuals and even more so without the imposition of these

cautionary measures. Entering an injunction requiring Defendants to adopt the

safety precautions set forth below poses no harm to them other than potentially

increased costs and energy, which are insufficient to justify a denial of Plaintiffs’

motion. See Mich. Coalition of Radioactive Material Users, Inc. v. Griepentrog,

945 F.2d 150, 154 (6th Cir. 1991). “[I]t is always in the public interest to prevent

the violation of a party’s constitutional rights.” G & V Lounge, Inc. v. Mich.

Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir. 1994).

      Accordingly,

      IT IS ORDERED that Defendants shall as soon as practicable, or at least

within ten (10) days of this Opinion and Order, undertake the following minimum

measures:

             (1) Ensure that each incarcerated person receives, free of
             charge: (a) an individual supply of liquid hand soap and
             paper towels sufficient to allow regular hand washing
             and drying each day, and (b) an adequate supply of


2
 A spread of the virus among incarcerated persons also poses a grave risk of harm
to the jail employees with whom they interact.
                                        4
Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20          PageID.781      Page 5 of 8




            disinfectant hand wipes or disinfectant products effective
            against the COVID-19 virus for daily cleanings;

            (2) Ensure that all incarcerated people have no-cost
            access to hand sanitizer containing at least 60% alcohol
            where permissible based on security restrictions;

            (3) Provide access to showers and clean laundry,
            including clean personal towels on a regular basis, but at
            a minimum on a weekly basis;3

            (4) Ensure that, to the fullest extent possible, all Jail staff
            wear personal protective equipment, including masks,
            when interacting with any person or when touching
            surfaces in cells or common areas;

            (5) Ensure, to the fullest extent possible, that all Jail staff
            wash their hands with soap and water or use hand
            sanitizer containing at least 60% alcohol both before and
            after touching any person or any surface in cells or
            common areas. Consider allowing staff to carry
            individual sized bottles while on duty;

            (6) Establish protocol through which an incarcerated
            person may self-report symptoms of COVID-19 infection
            and to evaluate those symptoms, including temperature
            monitoring;

            (7) Conduct immediate testing for anyone displaying
            known symptoms of COVID-19;

            (8) Provide adequate spacing of six feet or more between
            people incarcerated, to the maximum extent possible, so
            that social distancing can be accomplished;



3
  At the hearing, the Court will address whether it should set forth a specific
frequency for these items after weighing regular Jail practices and any information
reflecting the need for more frequency during the COVID-19 pandemic.
                                          5
Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20       PageID.782     Page 6 of 8




            (9) Ensure that individuals identified as having COVID-
            19, with symptoms of COVID-19, or having been
            exposed to COVID-19 receive adequate medical care and
            are properly quarantined in a non-punitive setting, with
            continued access to showers, mental health services,
            reading materials, phone and video calling with loved
            ones, communications with counsel, and personal
            property (to the extent reasonable and necessary to the
            inmate’s physical and mental well-being). Such
            individuals shall remain in quarantine and wear face
            masks when interacting with other individuals until they
            are no longer at risk of infecting other people;

            (10) Respond to all COVID-19 related emergencies (as
            defined by the medical community) within an hour;

            (11) Provide sufficient disinfecting supplies, without
            cost, so incarcerated people can clean high-touch areas or
            items (including, but not limited to, phones and
            headphones) between each use;

            (12) Effectively communicate to all people incarcerated,
            including low-literacy and non-English-speaking people,
            sufficient information about COVID-19, measures taken
            to reduce the risk of transmission, and any changes in
            policies or practices to reasonably ensure that individuals
            are able to take precautions to prevent infection;

            (13) Train all staff regarding measures to identify
            inmates with COVID-19, measures to reduce
            transmission, and the Jail’s policies and procedures
            during this crisis (including those measures contained in
            this Order);

            (14) Refrain from charging medical co-pays before
            treatment is provided to those experiencing COVID-19-
            related symptoms, including testing;4

4
 The Court will consider at the hearing whether co-pays may be charged if
payment is not required before treatment or testing.
                                         6
Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20         PageID.783    Page 7 of 8




             (15) Waive all charges for medical grievances during
             this pandemic until further order of the Court5;

             (16) Cease and desist (a) all use of punitive transfers or
             threats of transfers to areas of the jail that have higher
             infection rates (or any other form of threat involving
             increased exposure to infection) for any infraction
             whatsoever; and (b) all retaliation in any form, against
             class members who raise concerns either formally or
             informally about the health and safety conditions in the
             Jail.6

      IT IS FURTHER ORDERED, that Defendants shall take the following

measures in preparation for the TRO hearing:

             (1) Promptly provide Plaintiffs and the Court with a list
             of all individuals who are members of the Medically-
             Vulnerable Subclass as defined in paragraph 94 of
             Plaintiffs’ Complaint, which includes their location,
             charge and bond status; and,

             (2) Promptly thereafter provide Plaintiffs and the Court
             with a list of any individuals in the Medically-Vulnerable
             Subclass who Defendants object to releasing and the
             basis for that objection.

      IT IS FURTHER ORDERED that the parties shall appear before the

undersigned for a telephonic conference call on Monday, April 20, 2020 at 11:00


5
  The Court will address at the hearing whether charges for medical grievances
should be allowed if payment is not required before a grievance is accepted and
addressed.
6
  At the hearing, the Court will address Plaintiffs’ request for an injunction
restraining Defendants from taking “all punitive measures … against class
members who decline to engage in labor on the grounds that such labor represents
a threat to their health and safety or the health and safety of other class members.”
                                            7
Case 2:20-cv-10949-LVP-MJH ECF No. 21 filed 04/17/20       PageID.784    Page 8 of 8




a.m., and for a telephonic hearing on Friday, April 24, 2020 at 11:00 a.m. For

both the conference and hearing, Counsel shall call the Court’s toll-free conference

line at 1-888-808-6929 and use Access Code 8141695.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: April 17, 2020 at 5:52 p.m.




                                         8
